Eccleston, J.,
delivered tlie opinion of this court.
The act of 1842, ch. 25, conferred upon the orphans courts special limited jurisdiction, such as they previously did not possess. And the second section, in express terms, gave a right of appealing to the county court in all cases arising under the act. If, therefore, the present case is within the jurisdiction thus given, there can be no appeal to this court.
The case of tlie Wilmington & Susquehanna Rail Road Co. vs. Condon, 8 G. & J., 443, came up under a decision of tile county court in reference to an inquisition taken under the law authorising the condemnation of land for the construction of tlie road. The appeal was dismissed. And the court *8say: “There is no appeal expressly given to the Court of Appeals, under the act of Assembly investing the county court with the power of reviewing and confirming, or setting aside, inquisitions like the present. From the nature and course of their proceedings, this power of review is a fit subject for litigation in a county court, but is wholly inappropriate to the jurisdiction of this court. It is a special limited jurisdiction given to the county court, from the decision of which no appeal lies to any other tribunal.”
In Williams vs. Williams, 5 Gill, 88, the county court had passed an order in reference to proceedings in insolvency, from which an appeal was taken, but dismissed, the court being of opinion that no right of appeal existed. They say: “No act of Assembly authorises it; and we must reverse the decision of this court in the case of the Wilmington & Susquehanna Rail Road Co. against Condon, (8 G. & J., 443,) before we can entertain this appeal. This is no case either of law or equity. There can be no right of appeal in such a case as this.”
The appellant’s counsel contends, that the motion to dismiss cannot be sustained, because although die act of 1842 gives an appeal to the county court and to no other tribunal, nevertheless the present appeal is sanctioned by the general and comprehensive language of the act of 1818, ch. 204, Avhich provides, “that in all decrees, orders, decisions and judgments” thereafter to be made by any orphans court, the party aggrieved may appeal to the Court of Appeals. But the general right of appeal from the decisions of the county court was quite as broad and comprehensive as that given by the act of 1818, and yet Ave have seen, that in the cases of the Wilmington & Susquehanna Rail Road Co. vs. Condon and Williams vs. Williams, the appeals Avere dismissed, because the decisions were made by the county courts under statutes conferring special limited jurisdiction, and making no provision for appeals.
If in those cases the Court of Appeals had no authority to revieAV the decisions, there can be no good reason for supposing we possess any appellate jurisdiction in reference to cases arising under the act of 1842, which, at the same time it conferred upon courts, not of general but of limited jurisdiction, *9new, special, limited authority, likewise gave die right of appealing to die county court c-for a rehearing and final decision.’’ ’
Another objection urged by the appellant’s counsel against the motion to dismiss is, that tbe case is not within die jurisdiction of the orphans court under the act of 1842 or under any oilier act, and consequently the appeal to this court was properly taken. But we cannot yield our assent to this. The statute is very broad in its terms, giving authority to hear and determine all matters in dispute between masters and apprentices; to release apprentices previously bound; to rebind apprentices that may be released for cause or otherwise; and to do all other acts in relation to masters and apprentices that could be done by the county courts. This does not simply confer upon the orphans courts the same power which the county courts had, but is more general and comprehensive. The act giving jurisdiction to the latter courts, directs the proceeding to commence by petition, but the law of 1842 does not prescribe any particular mode of proceeding, and if, without the apprentice being made formally a party, the orphans court think proper, upon the suggestion, in writing, by counsel, to require the master to show cause why the apprentice should not be released, and after the examination of proof, pro and con, they decide the case by releasing the apprentice and rebinding him, they are not acting beyond the limits of their jurisdiction.

Appeal dismissed.